Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Enerplus files 2009 Annual Report and oil and gas reserves and operational information CALGARY, March 12 /CNW/ - Enerplus Resources Fund ("Enerplus" or "the Fund") (TSX - ERF.un, NYSE - ERF) has filed its Annual Information Form (the "AIF") for the year ended December 31, 2009 with the Canadian securities regulatory authorities on the System for Electronic Document Analysis and Retrieval ("SEDAR") in Canada, and has filed its Annual Report on Form 40-F for the year ended December 31, 2009 (which includes the AIF as well as the Fund's audited consolidated financial statements and related management's discussion and analysis for the year ended December 31, 2009) with the U.S.
